Appeal by defendant from a judgment of the Supreme Court, Kings County (Ryan, J.), rendered April 11, 1979, convicting him of grand larceny in the third degree, upon a jury verdict, and imposing sentence.
Judgment affirmed.
Under the facts of this case it is clear there was no systematic exclusion of blacks and the jury actually selected was racially mixed (Taylor v Louisiana, 419 US 522).
We have examined defendant’s other contentions and find them to be without merit. Titone, J. P., Lazer, Mangano and Niehoff, JJ., concur.